    1:20-cv-00821-DCC-SVH   Date Filed 08/28/20    Entry Number 50   Page 1 of 27




                IN IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Morris D. Green,                  )           C/A No.: 1:20-821-DCC-SVH
                                      )
                      Plaintiff,      )
                                      )
                                      )
          vs.                         )
                                      )
    C. Thomas, PA, Edgefield FCI      )
    Health Services; Dr. Collins,     )
    Edgefield FCI Health Services;    )
    Tanner, Pharmacist, Edgefield FCI )               REPORT AND
                                      )
    Health Services; S. Lanham,                   RECOMMENDATION AND
                                      )
    Edgefield Health Services;        )                 ORDER
    Morgan, CO, Edgefield FCI; Bryan, )
    CO, Edgefield FCI; Franklin, CO,  )
    Edgefield FCI; Lt. Broadwater;    )
    John and Jane Does, Edgefield     )
    FCI, and other John and Jane      )
                                      )
    Does,
                                      )
                                      )
                      Defendants.     )

        Morris D. Green (“Plaintiff”), proceeding pro se and in forma pauperis,

brings this action alleging a violation of his Eight Amendment rights while

incarcerated at the Federal Correctional Institution located in Edgefield,

South Carolina (“FCI-Edgefield”), a facility of the Bureau of Prisons, against

C. Thomas (“Thomas”), F. Collins (“Collins”), C. Tanner (“Tanner”), S.

Lanham (“Lanham”), F. Morgan (“Morgan”), R. Bryan (“Bryan”), 1 E. Franklin


1   Defendants have informed the court that the defendant identified as Bryant
 1:20-cv-00821-DCC-SVH      Date Filed 08/28/20   Entry Number 50   Page 2 of 27




(“Franklin”), and S. Broadwater (“Broadwater”) (collectively “Defendants”),

each in their individual capacities. Plaintiff’s constitutional claims are

brought pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388, 397 (1971).

      This matter comes before the court on Plaintiff’s motion to amend his

complaint [ECF No. 40] and Defendants’ motion for summary judgment,

which Defendants state is also brought pursuant to Fed. R. Civ. P. 12(b)(1)

and 12(b)(6). [ECF No. 43]. 2 Pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), the court advised Plaintiff of the summary judgment

procedures and the possible consequences if he failed to respond adequately

to Defendants’ motion. [ECF No. 44]. The motions having been fully briefed

[ECF Nos. 41, 42, 48], they are ripe for disposition.

      Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B), and Local Civ.

Rule 73.02(B)(2)(d) (D.S.C.), this matter has been assigned to the

undersigned for all pretrial proceedings. Having carefully considered the

parties’ submissions and the record in this case, the undersigned denies

without prejudice Plaintiff’s motion to amend and recommends the district



is Bryan. [See ECF No. 43-8]. The undersigned employs the correct spelling of
Bryan’s name and directs the Clerk of Court to correct the caption
accordingly.
2 Because the court has considered matters outside of the pleadings, the

undersigned considers the motion as one for summary judgment. Fed. R. Civ.
P. 12(d).
                                        2
     1:20-cv-00821-DCC-SVH   Date Filed 08/28/20   Entry Number 50   Page 3 of 27




judge grant in part and deny in part Defendants’ motion for summary

judgment.

I.      Factual Background

        In his verified complaint and sworn declaration, 3 Plaintiff alleges that

on or about March 9, 2019, late in the night, extending to the early hours of

March 10, 2019, he experienced severe pain in the lower right area of his

abdomen, fever, nausea, vomiting, and distress. [ECF No. 1 ¶ 2; see also ECF

No. 48 at 4, 7]. At that time, Plaintiff was secured in his cell with his

cellmate, Dameyon Newton (“Newton”), and Plaintiff and Newton alerted

Morgan, the correctional officer on duty, as to Plaintiff’s condition by pressing

the emergency alert system in the cell. [ECF No. 1 ¶¶ 2–4; see also ECF No.

48 at 4, 7]. 4 Morgan notified the lieutenant on duty and informed Plaintiff

that the lieutenant stated to “hold on until morning because there’s no

medical staff available.” [ECF No. 1 ¶ 6; see also ECF No. 48 at 4, 7].

        On the morning of March 10, 2019, Bryan relieved Morgan, Morgan

informed Bryan as to Plaintiff’s condition, and Bryan sent Plaintiff to

medical, assisted by another inmate, David Brown (“Brown”). [ECF No. 48 at


3 In this Circuit, verified complaints by pro se prisoners are to be considered
as affidavits when the allegations contained therein are based on personal
knowledge. Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991).
4 In Plaintiff’s complaint, he states multiple unknown corrections officers

were alerted at this time, but appears to clarify in his declaration submitted
in response to Defendant’s motion that only Morgan, and thereafter Bryan,
                                         3
  1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 4 of 27




4–5, 8; see also ECF No. 48-2 at 12–14 (Brown declaration)]. 5 Plaintiff was

seen by Thomas, the registered nurse on duty, who he informed that he was

suffering severe pain in his lower right abdominal area and was hot and

feverish. [ECF No. 1 ¶¶ 7–8]. 6 Plaintiff’s medical record from this visit

indicates he informed Thomas he may have food poisoning. [ECF No. 43-12].

After examining him, Thomas informed Plaintiff “[e]verything sounds

normal” and “[i]t’s probably just a stomach virus like the one I’ve got at the

house.” [ECF No. 48 at 8]. Thomas provided Plaintiff with medication and

informed him he would be examined the following day. Id. at 9. Plaintiff

returned to his cell, where that night he continued to suffer extreme pain and

discomfort as his condition worsened. [ECF No. 1 ¶ 10].

        Regarding March 11, 2019, Plaintiff alleges both that he continued to

be in extreme pain with a high fever and could not get out of bed, id. ¶ 11,

and that, although he was in pain the night of March 10, 2019, on March 11,

2019, he “was feeling ok” and “decided to wait and see if [his] name would

appear on the inmate call-out for the next day of March 12th.” [ECF No. 48 at

9]. 7



were notified. [See ECF No. 1 ¶¶ 2–6; see also ECF No. 48 at 4, 7].
5 Plaintiff clarifies in his response to Defendants’ motion that both Morgan

and Bryan were named in this suit “only as a witness.” [ECF No. 48 at 4–5].
6 Plaintiff incorrectly identifies Thomas as a physician’s assistant. [See ECF

43-3 ¶ 1].
7 Plaintiff additionally alleges in this complaint that unknown officers and


                                        4
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 5 of 27




      On March 12, 2019, an institutional emergency occurred, resulting in

Edgefield FCI being placed on “lock down,” with prisoners confined to their

cells. [ECF No. ¶ 14]. Plaintiff alleges generally that during the lock down,

from March 12, 2019, through March 18, 2019, he “was locked in his cell,

denied medical treatment and almost died from acute appendicitis that got

infected and abscessed . . . .” Id. ¶ 15. Plaintiff also alleges that from March

14, 2019, to March 18, 2019, he became psychologically impaired and started

experiencing fever-induced delirium, could not eat or sleep, sweated

profusely, laid in his bed in the fetal position in extreme pain, and was in and

out of consciousness. Id. ¶¶ 19, 21. During this time, Plaintiff identifies

Tanner, Collins, Bryan, Morgan, Lanham, Franklin, and others as going “by

Plaintiff’s cell” with “some of them look[ing] inside,” but alleges none took

action even though he or Newton alerted them to his condition. Id. ¶ 20.

Plaintiff states he made efforts to receive medical attention, using the

emergency alert system, verbally alerting staff, and providing written

requests to Tanner, Collins, Lanham, Franklin, and others. [ECF No. 1 ¶ 22;

see also ECF No. 48-2 at 45 (Plaintiff’s written request for medical assistance

dated March 18, 2019, describing his condition)].




their shift supervisors were aware of Plaintiff’s medical condition and that
the officers informed him that the medical staff had been alerted. [ECF No. 1
                                       5
  1:20-cv-00821-DCC-SVH    Date Filed 08/28/20   Entry Number 50   Page 6 of 27




      More specifically, on the morning of March 12, 2019, Plaintiff stopped

Tanner, who was in Plaintiff’s unit dispensing medication, to inform her

about his condition. [ECF No. 1 ¶ 16; ECF No. 48 at 9]. Plaintiff explained to

Tanner his painful “nightly experience,” that Thomas had examined him, and

that he was supposed return to medical for follow up. [ECF No. 48 at 9–10].

Tanner suggested Plaintiff complete a sick-call request, which he did. Id. at

10. That afternoon, Tanner informed Plaintiff that she turned in the request

and that Plaintiff may be seen by medical the following day. Id. Plaintiff also

alleges that at some point on this day, he also used the emergency alert

system and had Newton alert staff as to Plaintiff’s condition. [ECF No. 1 ¶

13]. Bryan informed Plaintiff that the shift supervisor was alerted to his

condition. Id.

      On March 13, 2019, Newton stopped corrections officer Boyd (“Boyd”) to

ask for medical when Tanner and another person were entering Plaintiff’s

unit. [ECF No. 48 at 10]. Plaintiff states he “explained my nightly experience”

to the unknown person and gave him another sick-call request. Id.

      On the morning of March 14, 2019, Plaintiff submitted another sick-call

request to Tanner, who could not explain why Plaintiff had not been seen by

medical, even though another inmate in the next cell was taken to medical

when he complained of low blood pressure. Id. at 11. That evening, Plaintiff


¶ 11]. However, no medical attention was provided that day. Id. ¶ 12.
                                       6
 1:20-cv-00821-DCC-SVH      Date Filed 08/28/20   Entry Number 50   Page 7 of 27




spoke about his condition with Collins, the staff dental officer who was

assisting medical personnel in distributing medications during the lockdown,

and gave him a sick-call request. [ECF No. 48 at 11; ECF No. 43-4 ¶¶ 4–5].

      On March 15, 2019, Tanner and Collins were dispensing medication in

Plaintiff’s unit again. [ECF No. 48 at 11]. Plaintiff states that he “assum[ed]

it would be pointless to speak with either of them again,” so he “slid[] another

sick-call request on random paper through the door.” Id.

      On March 17, 2019, Plaintiff states he was “so exhausted with my

entire body aching from lack of sleep and the long hours spent uncomfortable

in my chair and floor that I realized I [had not] been sleeping but rather

passing out.” Id. at 11–12. That evening, Newton woke Plaintiff, suggesting

he speak with a nurse they do not see often. Id. at 12. Because Plaintiff was

feeling increased pain in his lower abdomen, Newton assisted Plaintiff to the

door where they encountered Lanham. Id. Plaintiff spoke in depth with

Lanham about his condition, the nightly experiences of pain and increase in

pain in his lower abdomen, and submitted another sick-call request. Id. at 12.

Lanham accepted his sick-call request and stated to Plaintiff that “I don’t

want to sound like I’m spinning you, but you have to wait until tomorrow.

But I will give this to your provider though.” Id.

      Later that night, Plaintiff’s pain increased earlier than it had previous

nights and was significant. Id. Newton pressed the emergency alert system,

                                        7
    1:20-cv-00821-DCC-SVH   Date Filed 08/28/20   Entry Number 50   Page 8 of 27




to which corrections officer Russell (“Russell”) responded, and Plaintiff

explained he was feverish, sweating profusely, constipated, had no appetite,

was in pain in his abdomen, and could not stop vomiting. [ECF No. 48 at 12–

13; see also ECF No. 48-2 at 10, 14, 16, 19, 23, 26, 29, 32, 36, 39 (10 inmates

declaring they heard on March 17, 2019, an emergency alert system going off

and hearing “other inmates confirming that it was Green asking [for] medical

assistance again.”)].

       Russell contacted Broadwater, but informed Plaintiff upon her return

that she was instructed to monitor him and see if his condition worsened and

that no medical staff was available. [ECF No. 48 at 5–6, 13; ECF No. 48-2 at

36]. 8 Plaintiff asked Russell, “How much worse does it have to get? When I’m

vomiting blood?” [ECF No. 48 at 13]. Russell responded, “I guess she wants

you on the ground,” presumably referencing Broadwater. Id.

       Plaintiff alleges that on or about March 18, 2019, the lock down ended,

allowing prisoners to exit their cells. [ECF No. 1 ¶ 24]. 9 That morning,

corrections officer Dibbie (“Dibbie”), in response to Plaintiff’s request that


8 Plaintiff has submitted a request to staff indicating that Broadwater was
the shift lieutenant on duty on the night of March 17, 2019, when Plaintiff
explained his medical condition to Russell. [ECF No. 48-2 at 46]. Broadwater
has submitted declaration that she had no supervisory responsibilities on any
of the dates which Plaintiff alleges, but references specifically only the dates
March 11, 2019, through March 15, 2019. [ECF No. 43-10 ¶ 4].
9 According to Defendants, the lock down ended on March 20, 2019. [See, e.g.,

ECF 43-7 ¶ 5; ECF No. 43-8 ¶ 5].
                                        8
     1:20-cv-00821-DCC-SVH   Date Filed 08/28/20   Entry Number 50   Page 9 of 27




medical be contacted, stated Russell had told Dibbie about Plaintiff and that

Dibbie would call medical. [ECF No. 48 at 13–14]. Also that morning, around

8:30 a.m., Newton tried to get the attention of Lanham, banging on the door

and flashing the cell lights. Id. at 14. Plaintiff states Lanham “recogniz[ed] us

and recalling the situation, Lanham held up her palm as if to say okay” and

said something to Franklin, who approached Plaintiff’s cell and informed

Plaintiff that Lanham was “going to talk to your provider now.” [ECF No. 48

at 14; see also, e.g., ECF No. 48-2 at 37]. 10

        About an hour went by without Plaintiff going to medical, during which

time other inmates started shouting at Franklin for Plaintiff to receive

medical attention. [See ECF No. 48-2 at 37 (inmate declaring that he heard

Franklin inform Plaintiff or Newton that Lanham was going to speak with

Plaintiff’s provider now, but after an hour passed, he “began shouting at

Franklin to get help”); id. at 3, 7, 10, 14, 16, 19, 26, 29, 32, 39, 43 (additional

11 inmates declaring that on March 18, 2019, they either shouted at Franklin

or heard other inmates shouting at Franklin to get help for Plaintiff); see also

id. at 24 (additional inmate declaring that “[o]n 3/18/19 approximately 9 a.m.

I asked c/o Franklin why [he hadn’t] called medical for Green”)].


10Lanham states that on March 18, 2019, she was assisting in dispensing
medication during the lock down and was notified by Franklin that Plaintiff
had a medical complaint. [ECF No. 43-6 ¶ 4]. Lanham states she went to
Plaintiff’s cell and then relayed to health services Plaintiff’s complaint that
                                          9
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 10 of 27




      During this time and at around 9:40 a.m., Franklin unsecured the

doors to Plaintiff’s cell, and both Plaintiff and Newton informed Franklin that

Plaintiff needed medical because he “was hurting much worse than before.”

[ECF No. 48 at 15]. After 20 minutes elapsed, Newton assisted Plaintiff to

Franklin’s office. Id. Franklin saw them before they made it to his office door

and stated he had called medical several times, they had not returned his

call, but that he would call them, presumably again. Id. Plaintiff insisted

something was wrong with him, to which Franklin responded he would call

medical but “you gotta give me time though.” [ECF No. 48 at 15; see also ECF

No. 1 ¶¶ 24–27 (“Franklin did not contact medical and did not take any

action to get plaintiff medical care for several hours on March 18, 2019”)]. At

roughly 10:40 a.m., Franklin alerted Plaintiff that medical was calling for

him. [ECF No. 48 at 15].

      At medical, Thomas examined Plaintiff and stated everything seems

normal, to which Plaintiff protested that something was wrong, requesting

procedures such as an x-ray and urine sample. Id. at 15–18. Following these

procedures and continued non-productive conversation with Thomas, Tanya

Burks (“Burks”) examined Plaintiff. [ECF No. 1 ¶ 28; ECF No. 48 at 15–18;

see also ECF No. 43-13 (medical records for March 18, 2019)]. 11 Thereafter,


he was having abdominal pain. Id.
11 Plaintiff states a “shouting match ensued” between him and Thomas, and a


                                       10
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 11 of 27




Plaintiff was transported to the local hospital in Edgefield, South Carolina,

given another x-ray, and was informed by the doctor there that he needed

immediate surgery. [ECF No. 48 at 18]. Plaintiff was transported to a larger

hospital in Aiken, South Carolina, and admitted from March 18, 2019, to

March 28, 2019. Id. at 19. It was determined Plaintiff had acute appendicitis

complicated by appendicular abscess, and Plaintiff’s appendix was surgically

removed on March 19, 2019. [ECF No. 1 ¶¶ 28–29].

      Plaintiff was informed by attending physicians and other medical care

providers at the local hospital that he had been “very close to death” and had

he “not been in such good physical condition the abscessed appendix and

infection that was released into Plaintiff’s blood stream would most probably

have caused his death.” Id. ¶ 31. Plaintiff lost approximately 20 pounds and it

took months for him to recover. Id. ¶ 32. Plaintiff alleges he continues to

suffer from both physical and psychological effects of the incident where his

pleas for help were repeatedly ignored and where “in some case[s]

defendant[]s ridiculed plaintiff; threatened him with disciplinary action for

pushing the ‘emergency medical’ button in his cell, and deliberately refused




secretary intervened convincing Thomas to agree to more testing and secretly
asking Burks to examine Plaintiff immediately afterwards. [ECF No. 48 at
23]. Plaintiff states that without the secretary’s intervention, “Thomas would
have sent Plaintiff back to his unit to possibly die.” Id. (emphasis omitted).
                                       11
 1:20-cv-00821-DCC-SVH      Date Filed 08/28/20   Entry Number 50     Page 12 of 27




plaintiff medical treatment.” Id. ¶ 33.12

      Plaintiff submitted an informal resolution form on April 1, 2019,

stating in part that “[f]rom 3-11-19 thru 3-17-19 staff ignored [my] pleas for

help.” [ECF No. 1-2 at 2]. The staff response states “[a]ll sick-call requests

were triaged during institutional lockdown” and “[t]he day you were released

is the day you were scheduled to be followed up by the provider.” Id. Plaintiff

appealed the decision and received the following response in part: “A review

of our medical records revealed you were evaluated by a provider on March

10, 2019 . . . . You were advised to follow-up at sick-call as needed and return

immediately, if conditions worsen. You did not return until March 18, 2019 . .

. .” Id. at 5; see also id. at 8 (Plaintiff stating “[t]he Regional Director’s

response . . . like the Warden’s response . . . completely fails to address my

allegations that . . . personnel/staff/guards ignored my pleas for medical

attention while confined to my cell during lock-down . . . .”)]. 13

II.   Discussion

      A.    Standard on Summary Judgment

      The court shall grant summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled


12 Although not alleged as a part of his complaint, Plaintiff further alleges
that upon his return to FCI-Edgefield, he did not receive the needed follow-up
care following his surgery. [ECF No. 48 at 19–20].
13 Defendants do not contest Plaintiff’s statement that his administrative


                                         12
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 13 of 27




to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant bears the

initial burden of demonstrating that summary judgment is appropriate; if the

movant carries its burden, then the burden shifts to the non-movant to set

forth specific facts showing that there is a genuine issue for trial. See Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). If a movant asserts that a fact

cannot be disputed, it must support that assertion either by “citing to

particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials;” or “showing . . . that an adverse

party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.

56(c)(1).

      In considering a motion for summary judgment, the evidence of the

non-moving party is to be believed and all justifiable inferences must be

drawn in favor of the non-moving party. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment. Factual disputes that are irrelevant or

unnecessary will not be counted.” Id. at 248. Further, while the federal court

is charged with liberally construing a complaint filed by a pro se litigant to


remedies have been exhausted. [ECF No. 43 at 4].
                                       13
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 14 of 27




allow the development of a potentially meritorious case, see, e.g., Cruz v.

Beto, 405 U.S. 319 (1972), the requirement of liberal construction does not

mean that the court can ignore a clear failure in the pleadings to allege facts

that set forth a federal claim, nor can the court assume the existence of a

genuine issue of material fact when none exists. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990).

      B.    Analysis

            1.    Defendants’ Motion for Summary Judgment

                  a.     Public Health Service (“PHS”) Immunity

      Officials of the PHS have been held to be absolutely immune from suit

under the terms of the Public Health Service Act, 42 U.S.C. § 233(a)(1998).

Section 233(a) makes the Federal Torts Claims Act the exclusive remedy for

legal actions against members of the PHS “for damage for personal injury,

including death, resulting from the performance of medical, surgical, dental,

or related functions . . . , by any commissioned officer or employee of the

Public Health Service while acting within the scope of his office or

employment.” Cuoco v. Moritsugu, 222 F.3d 99, 107 (2d Cir. 2000). Section

233(a) precludes a Bivens action against PHS employees. Hui v. Castaneda,

559 U.S. 799, 806 (2010). “Section 233(a) grants absolute immunity to PHS

officers and employees for actions arising out of the performance of medical or

related functions within the scope of their employment by barring all actions

                                       14
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 15 of 27




against them for such conduct.” Id.

      Section 233(a) protects commissioned officers or employees of the PHS

from being subject to suit while performing medical and similar functions by

requiring such lawsuits be brought against the United States instead. Id.

Where “Congress has provided an alternative remedy which it explicitly

declared to be a substitute for recovery directly under the Constitution and

viewed as equally effective,” the plaintiff is barred from bringing a Bivens

action. Carlson v. Green, 446 U.S. 14, 18–19 (1980). Section 233(a) is just

such an alternative remedy. Id. at 20 (citing § 233(a), in the Bivens context,

as an example of a statutory provision that explicitly designates an action

under the FTCA as the exclusive remedy).

      At all times relevant to this litigation, Thomas, Tanner, and Lanham

were commissioned officers in the PHS. [ECF No. 43-3 ¶ 1; ECF No. 43-5 ¶ 1;

ECF No. 43-6 ¶ 1]. Therefore, the undersigned recommends dismissal of

Plaintiff’s Bivens claims against them.

                  b.     Deliberate Indifference to Medical Need

      To establish an Eighth Amendment violation, Plaintiff must show

Defendants exhibited “deliberate indifference” to his “serious medical needs.”

Farmer v. Brennan, 511 U.S. 825, 835 (1994); Wilson v. Seiter, 501 U.S. 294,

297 (1991). A claim of deliberate medical indifference requires more than a

showing of mere negligence, Estelle v. Gamble, 429 U.S. 97, 105–06 (1976),

                                       15
 1:20-cv-00821-DCC-SVH      Date Filed 08/28/20   Entry Number 50   Page 16 of 27




and “more than ordinary lack of due care for the prisoner’s interests or

safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986). Treatment “must be so

grossly incompetent, inadequate or excessive as to shock the conscience or to

be intolerable to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851

(4th Cir. 1990) (citation omitted).

      Non-medical prison employees can be found to have acted with

deliberate indifference by “intentionally denying or delaying access to

medical care or intentionally interfering with the treatment once prescribed.”

Estelle, 429 U.S. at 104–05. Under the “high ‘deliberate indifference’

standard, even subjective knowledge of [a prisoner’s] medical needs is not

enough; the officers must have actually known that their response was

inadequate to address those needs . . . .” Iko v. Shreve, 535 F.3d 225, 242 (4th

Cir. 2008) (emphasis in original). “[O]fficials evince deliberate indifference by

acting intentionally to delay or deny the prisoner access to adequate medical

care or by ignoring an inmate’s known serious medical needs.” Sharpe v. S.

Carolina Dep’t of Corr., 621 Fed. Appx. 732, 733–34 (4th Cir. 2015) (citing

Estelle, 429 U.S. at 104–05; Young v. City of Mount Ranier, 238 F.3d 567,

576 (4th Cir. 2001)). “A delay in treatment may constitute deliberate

indifference if the delay exacerbated the injury or unnecessarily prolonged an

inmate’s pain.” Id. at 734 (citation omitted).

      Additionally, under the qualified immunity defense, “government

                                        16
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 17 of 27




officials performing discretionary functions generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified

immunity ensures that “[o]fficials are not liable for bad guesses in gray areas;

they are liable for transgressing bright lines.” Maciariello v. Sumner, 973

F.2d 295, 298 (4th Cir. 1992). Whether an officer is entitled to qualified

immunity is a question of law for the court and, when there are no relevant

disputed material facts, a court should rule on the qualified immunity issue

at the summary judgment stage. Willingham v. Crooke, 412 F.3d 553, 558

(4th Cir. 2005) (“Ordinarily, the question of qualified immunity should be

decided at the summary judgment stage.”).

      To resolve a qualified immunity defense, the court must (1) determine

whether the facts alleged, taken in the light most favorable to the plaintiff,

show that the defendants’ conduct violated a constitutional right, and (2)

determine whether the right was clearly established at the time of the

alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009). Courts

may address the two prongs of the qualified immunity analysis in whichever

order is appropriate in light of the circumstances of the particular case at

hand. Id.

      Defendants do not dispute that Plaintiff suffered from acute

                                       17
 1:20-cv-00821-DCC-SVH      Date Filed 08/28/20   Entry Number 50   Page 18 of 27




appendicitis complicated by appendicular abscess, a serious medical

condition. Defendants do not dispute that Plaintiff saw medical personnel on

March 10, 2019, and March 18, 2019, leading to the surgical removal of

Plaintiff’s appendix on March 19, 2019. What is in dispute is whether or not

Plaintiff has put forth sufficient evidence that Collins, Franklin, and

Broadwater were deliberately indifferent to his serious medical needs in the

interim period that coincided with a lock down of FCI-Edgefield.14

      Plaintiff has put forth sufficient evidence to create a triable issue of fact

as to his claims against these defendants for deliberate indifference to his

serious medical needs. Plaintiff has put forth evidence that he explained to

both Collins and Franklin the severity of his condition, provided them sick-

call requests, and was repeatedly ignored. [See, e.g., ECF No. 1 ¶¶ 20, 22

(alleging Plaintiff gave Collins, Franklin, and others sick-call requests and

that Collins, Franklin, and others “went by Plaintiff’s cell” with “some of


14 As stated above, Plaintiff clarifies in his response to Defendants’ motion
that both Morgan and Bryan were named in this suit “only as a witness,”
although Plaintiff states that “if Morgan never notified the Lieutenant and
fabricated said statement [that no medical was available until the morning]
then he too showed deliberate indifference to petitioner’s serious medical
need.” [ECF No. 48 at 4–5]. Morgan has submitted evidence that he does not
“recall Mr. Green complaining about any health concerns during this shift,”
on March 10, 2019, but that “if an inmate had made any complaints, [he]
would contact Health Services or the supervisor on duty.” [ECF No. 43-7 ¶ 4].
Because there is no indication on the record that Morgan did not notify the
lieutenant or fabricated any statement, and because Plaintiff states he has
identified these defendants only as witnesses, and thus does not bring claims
                                        18
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 19 of 27




them look[ing] inside,” but did not take action even though each were alerted

“to the gravity of plaintiff’s condition”); ECF No. 48 at 11 (alleging on March

14, 2019, Plaintiff spoke with Collins about his condition and gave him a sick-

call request and also submitted another sick-call request to Collins,

accompanied by Tanner, the next day); id. at 14–15 (alleging on March 18,

2019, Franklin was repeatedly informed about Plaintiff’s condition but he

was not seen by medical in a timely manner); ECF No. 48-2 at 3, 7, 10, 14, 16,

19, 24, 26, 29, 32, 37, 39, 43 (13 inmates declaring that on March 18, 2019,

they sought help from Franklin or heard other inmates shouting at Franklin

to get help for Plaintiff)]. Additionally, Plaintiff has put forth evidence that

Broadwater was contacted by Russell, who had been thoroughly informed of

Plaintiff’s condition, and that Broadwater directed Russell to monitor

Plaintiff to see if his condition worsened and stated that no medical staff was

available. [ECF No. 48 at 5–6, 13; ECF No. 48-2 at 36, 46].

      Defendants submit evidence that Collins has no recollection of Plaintiff

being in medical distress or receiving a sick-call request from him, and

Broadwater had no supervisory responsibilities on any of the dates which

Plaintiff alleges he was notified about Plaintiff’s medical condition and never

received information about Plaintiff’s medical complaints. [ECF No. 43-4 ¶ 6,

ECF No. 43-10 ¶¶ 4–5]. However, this evidence is inconsistent with the


against them, the undersigned recommends dismissal of Morgan and Bryan.
                                       19
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 20 of 27




evidence submitted by Plaintiff, creating a triable issue of fact precluding

grant of summary judgment.

      Additionally, Defendants argue Franklin relied on Lanham’s expertise

in determining whether Plaintiff needed immediate treatment on March 18,

2019, warranting grant of summary judgment as to Franklin. [See ECF No.

43-9 ¶¶ 4–5]. However, the record does not reveal that Lanham employed any

expertise in determining whether Plaintiff needed immediate treatment on

March 18, 2019. Lanham simply communicated she would contact Plaintiff’s

medical provider. 15 Additionally, Plaintiff has put forth evidence that

Franklin also attempted to contact medical, Plaintiff was not seen by medical

in a timely manner, and, during the interim, Plaintiff was in pain and


15  Defendants repeatedly argue the non-medical defendants, including
Collins, Franklin, and Broadwater, were entitled to rely on the judgment of
medical personnel in determining the appropriate care for Plaintiff. [See, e.g.,
ECF 43 at 13–15]. However, no judgment by medical personnel was provided
after Thomas’s treatment of Plaintiff on March 10, 2019, until Plaintiff saw
Thomas again on March 18, 2019. Although Defendants argue medical
personnel were in the vicinity of non-medical defendants during the relevant
time period, it is undisputed these medical personnel provided no medical
treatment. In short, based on the facts put forth by Plaintiff, there was no
relevant judgment of a medical personnel provided to rely upon. See, e.g., Iko,
535 F.3d at 242 (upholding denial of qualified immunity, stating “[t]his case
does not, however, present a situation in which prison officials might be held
liable for the actions or inactions of a medical professional. The officers face
liability for their own decisions, made while Iko was in their charge. . . .
There was therefore no medical opinion to which the officers could have
deferred. Instead, the question here is whether the officers should be
permitted to defer to the nurse’s apparent decision not to treat Iko after he
was pepper sprayed, and after he collapsed in their presence.”)(emphasis in
                                       20
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 21 of 27




multiple other inmates shouted at Franklin to get help for Plaintiff, which,

viewing the facts in light most favorable to Plaintiff, Franklin ignored.

      As stated above, deliberate indifference can be manifested by

intentional denial or delay of access to medical care. Estelle, 429 U.S. at 104–

05. There remains of a question of material fact as to whether these

defendants’ delay in allowing Plaintiff access to medical care amounts to the

deliberate indifference to his serious medical condition and whether these

defendants acted with deliberate indifference. See, e.g., Shelley v. Stirling,

C/A No. 4:18-2259-JFA-TER, 2019 WL 4307485, at *2, 6 (D.S.C. Apr. 19,

2019), report and recommendation adopted, C/A No. 4:18-2259-JFA-TER,

2019 WL 3296970 (D.S.C. July 23, 2019) (denying grant of summary

judgment where plaintiff alleged he “informed six different Defendants that

he needed medical attention, but they each ignored his requests” over a 24

hour period, creating “a question of fact . . . as to whether [the defendants]

intentionally and unnecessarily prolonged Plaintiff’s pain by ignoring his

requests for medical attention.”).

      Additionally, because this matter must await determination of the facts

now in conflict, qualified immunity as set forth in Harlow and its progeny is

inappropriate, as well. Therefore, the undersigned recommends that

Defendants’ motion for summary judgment be denied with respect to


original).
                                       21
 1:20-cv-00821-DCC-SVH    Date Filed 08/28/20   Entry Number 50   Page 22 of 27




Plaintiff’s deliberate indifference claim as to Collins, Franklin, and

Broadwater, but granted as to Thomas, Tanner, Lanham, Morgan, and

Bryan.

            2.    Plaintiff’s Motion to Amend

      Fed. R. Civ. P. 15(a)(2) allows a party to amend a pleading with leave of

court and further states “[t]he court should freely give leave when justice so

requires.” “A motion to amend should be denied only when the amendment

would be prejudicial to the opposing party, there has been bad faith on the

part of the moving party, or the amendment would be futile.” HCMF Corp. v.

Allen, 238 F.3d 273, 276 (4th Cir. 2001) (citations and emphasis omitted).

      Plaintiff’s instant motion to amend is the third he has filed. The

previous two sought to add as defendants to this action Warden Phelps

(“Phelps”), as the current warden of FCI-Edgefield, and Walton-Battle

(“Walton-Battle”), as supervisor over the health services department. [ECF

No. 21, ECF No. 32]. However, both motions were denied without prejudice to

refile where Plaintiff made no allegations against the new proposed

defendants. [ECF No. 23, 38]. Likewise, in Plaintiff’s instant motion to

amend, Plaintiff seeks to add as defendants Phelps and Walton Battle. The

undersigned denies Plaintiff’s motion for the same reasons previously

provided.

      More specifically, Plaintiff’s motion to amend is denied as futile where

                                      22
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 23 of 27




he has not alleged personal involvement by either Phelps or Walton-Battle

and seeks to bring claims against them as warden and supervisor,

respectively.

      Bivens has established that federal officials cannot be held liable for

damages in their official capacities. Chao v. Doe, 306 F.3d 170, 184 (4th Cir.

2002) (citations and emphasis omitted) (holding “a Bivens action does not lie

against either agencies or officials in their official capacity”); Randall v.

United States, 95 F.3d 339, 345 (4th Cir. 1996) (“Any remedy under Bivens is

against federal officials individually, not the federal government.”). Based on

Plaintiff’s assertions, any claim against Phelps is in his official capacity and

amending the complaint to add him would be futile.

      Additionally, Plaintiff seeks to add Walton-Battle, but only alleges that

she is a supervisor. [ECF No. 40]. This is insufficient under the principle of

respondeat superior liability under Bivens. Liability is not premised upon

respondeat superior, but upon “recognition that supervisory indifference or

tacit authorization of subordinates’ misconduct may be a causative factor in

the constitutional injuries they inflict on those committed to their care.”

Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994) (citing Slakan v. Porter, 737

F.2d 368, 372–73 (4th Cir. 1984)).

      Because it would be futile to add as defendants Phelps and Walton-

Battle, Plaintiff’s motion to amend is denied. However, in Plaintiff’s reply to

                                       23
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 24 of 27




Defendants’ opposition to Plaintiff’s motion to amend, he seeks, for the first

time, to substitute as Jane and John Doe defendants (“Doe defendants”) the

following officers: Boyd, Russell, and Dibbie. Although Plaintiff did not seek

to substitute these potential defendants until his reply, Plaintiff thereafter

also included allegations as to these potential defendants in his opposition to

Defendants’ motion for summary judgment, as summarized above in the

factual background. [See ECF No. 48].

      Plaintiff has failed to properly seek amendment of his complaint to

substitute Boyd, Russell, and Dibbie for the previously-named Doe

defendants. Plaintiff has not filed a motion to amend his complaint as to

these proposed defendants, nor submitted a proposed amended complaint

including allegations as to them. Additionally, Plaintiff has failed to properly

complete documents required for service of process as to Boyd, Russell, and

Dibbie. Therefore, the court is not yet able to authorize the issuance and

service of process on these defendants.

      Plaintiff has until September 18, 2020 (plus three days for mail time)

to:

      1)    Submit a motion to amend the complaint including
      proposed amended complaint. The undersigned notes that
      Plaintiff has previously failed to include a proposed amended
      complaint with his previously filed motions to amend. The
      undersigned additionally notes that Plaintiff’s declaration
      submitted in opposition to Defendants’ motion for summary
      judgment includes allegations not found in Plaintiff’s complaint,

                                       24
1:20-cv-00821-DCC-SVH    Date Filed 08/28/20   Entry Number 50   Page 25 of 27




    including those as to Boyd, Russell, and Dibbie. Plaintiff is
    reminded an amended complaint replaces the original complaint
    and should be complete in itself. See Young, 238 F.3d at 572 (“As
    a general rule, an amended pleading ordinarily supersedes the
    original and renders it of no legal effect.”) (citation and internal
    quotation marks omitted).

    2)     Complete one summons form which lists Boyd, Russell, and
    Dibbie. In the space following “TO: (Defendant’s name and
    address),” Plaintiff is required to provide complete name and a
    full address where defendants can be served pursuant to Rule 4
    of the Federal Rules of Civil Procedure. Plaintiff’s complete name
    and full address must be provided in the blank section following
    “plaintiff or plaintiff’s attorney, whose name and address are.”
    Handwritten information must be printed and legible. Nothing
    else should be written by Plaintiff on either the front or back of
    the summons or in the margins. If it is necessary to list
    additional defendants whose names and street addresses do not
    fit in the space on the summons form, Plaintiff must attach an
    additional page of letter-sized (81⁄2 inches by 11 inches) paper
    listing additional defendants and service addresses. One blank
    form is attached for Plaintiff’s use.

    3)      Complete, sign, and return a Form USM-285 for each of the
    following proposed defendants: Boyd, Russell, and Dibbie. Only
    one defendant’s name and street address should appear on each
    form. Defendant’s name and street address should be placed in
    the spaces preceded by the words “SERVE AT.” Plaintiff’s name
    and address should be placed in the space designated “SEND
    NOTICE OF SERVICE COPY TO . . .”, and Plaintiff should sign
    where the form requests “Signature of Attorney or other
    Originator . . . .” Plaintiff must provide defendant’s complete
    street address on the form (not a post office box address). Plaintiff
    must provide, and is responsible for, information sufficient to
    identify defendant(s) on the Form(s) USM-285. The United States
    Marshal cannot serve an improperly identified defendant, and
    unserved defendants may be dismissed as parties to a case.
    Blank forms are attached for Plaintiff’s use. To the extent that
    counsel for Defendants is willing to accept service of an amended
    complaint against Boyd, Russell, and Dibbie, they are instructed
    to file a document so indicating.

                                     25
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 26 of 27




III.   Conclusion

       For the foregoing reasons, the undersigned denies without prejudice to

refile Plaintiff’s motion to amend and allows Plaintiff until September 18,

2020, to so refile, consistent with the directions provided above. [ECF No. 40].

Additionally, the undersigned recommends the district judge grant in part

and deny in part Defendants’ motion for summary judgment, allowing

Plaintiff’s claim for deliberate indifference to his serious medical needs to

proceed as to Collins, Franklin, and Broadwater, but dismissing all other

defendants. [ECF No. 43]. The Clerk of the Court is directed to mail a copy of

this report and recommendation and order and the proper form documents to

Plaintiff.

       IT IS SO ORDERED AND RECOMMENDED.




August 28, 2020                             Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge

  The parties are directed to note the important information in the attached
     “Notice of Right to File Objections to Report and Recommendation.”




                                       26
 1:20-cv-00821-DCC-SVH     Date Filed 08/28/20   Entry Number 50   Page 27 of 27




      Notice of Right to File Objections to Report and Recommendation

      The parties are advised that they may file specific written objections to
this Report and Recommendation with the District Judge. Objections must
specifically identify the portions of the Report and Recommendation to which
objections are made and the basis for such objections. “[I]n the absence of a
timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the
record in order to accept the recommendation.’” Diamond v. Colonial Life &
Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

      Specific written objections must be filed within fourteen (14) days of the
date of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to
Federal Rule of Civil Procedure 5 may be accomplished by mailing objections
to:

                           Robin L. Blume, Clerk
                        United States District Court
                            901 Richland Street
                       Columbia, South Carolina 29201

      Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment
of the District Court based upon such Recommendation. 28 U.S.C. §
636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d
841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).
